Exhibit 10.2

 

Participant Name:

 

Name of Plan:

 

Employee Number:

 

Grant Name:

 

Grant Date:

 

Expiry:

 

Grant Price:

 

Performance Period:

 

Total Performance Units:

 

Vesting Schedule — Performance Units

 

Vesting Date

 

Vesting Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form of Performance Unit Contract
(Not Transferable)

 

This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and (the “Participant Name”), is made and entered into as a separate
inducement in connection with the Participant’s employment and not in lieu of
any salary or other compensation for the Participant’s services, pursuant to
which the company has awarded up to performance units (“Performance Units”) to
the Participant.  The Company’s stockholders approved, at the April 25, 2013
Annual Stockholder Meeting, amendments (the “Omnibus Amendments”) to the 1997
Stock Incentive Plan (the “Current Plan”), which did, among other things, rename
the plan as the Omnibus Incentive Plan (the Current Plan, as amended by the
Omnibus Amendments, the “Omnibus Plan”).  As used herein, the “Plan” shall mean
the Omnibus Plan, as amended from time to time.

 

This Contract is subject to the provisions of the Plan, a copy of which has been
provided to the Participant, and to the terms and conditions set forth below,
which, together with the Performance Unit Grant Memorandum dated
                             to the Participant, constitute the entire
understanding between the Company and the Participant with respect to this
Contract.

 

This Contract is executed as of (the “Grant Date”).

 

 

Arch Coal, Inc.

 

 

 

 

 

John Ziegler Jr.

 

Vice President - Human Resources

 

ACKNOWLEDGMENT

 

Please click the ‘accept’ button below to confirm your acceptance of the terms
and conditions of this Contract and the terms and conditions of the Plan within
60 days of issuance of this Agreement.  By confirming acceptance, you
(a) acknowledge receipt of a copy of the Plan; (b) represent that you have read
and are familiar with the Plan’s terms; (c) accept the award subject to all of
the terms and provisions of this Contract and of the Plan under which it is
granted, as the Plan may be amended in accordance with its terms; and (d) agree
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator concerning any questions arising under the Plan with respect
to this Contract.

 

--------------------------------------------------------------------------------


 

Terms and Conditions of Performance Unit Contract

 

1.                                      Definitions.  Capitalized terms not
otherwise defined herein shall have the same meanings set forth in the Plan, as
may be amended from time to time.

 

2.                                      Performance Period.  The (“Performance
Period”) during which the performance criteria shall be measured will be the
3-year period set forth above.

 

3.                                      Payout of Award.  Except as otherwise
set forth herein, each Performance Unit entitles the Participant to receive
$1.00 in value for the unit at the end of the Performance Period if the
Participant is an employee of the Company or one of its Subsidiaries as of such
date and to the extent the performance parameters outlined in the attached
memorandum are met.  The value of the Performance Units earned may be paid, at
the election of the Board of Directors of the Company, in cash, shares of Stock,
Restricted Stock, Restricted Stock Units, or a combination thereof.

 

4.                                      Non-transferable.  The Participant
agrees that the Performance Units awarded under this Contract may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.

 

5.                                      Change of Control.  The Performance
Units will vest automatically and without any further action on the part of the
Company or the Participant immediately following any Change of Control.

 

6.                                      Tax Withholding.  The Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, including amounts payable hereunder, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company, if any, which arise in
connection with the Units or any payment in settlement thereof.  The Company
shall have no obligation to deliver payment in settlement until the tax
withholding obligations of the Company have been satisfied by the Participant.  
In the event the Performance Units are settled in shares of Stock, Restricted
Stock or Restricted Stock Units, the Company may “net settle” the issuance to
account for any withholding obligations hereunder.

 

7.                                      Restrictions on Grant of the Award and
Payout of Award.  The grant of the Performance Units and any settlement thereof
shall be subject to compliance with all applicable requirements of federal,
state or foreign law.  No shares of Stock, Restricted Stock or Restricted Stock
Units may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable Federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed.  The inability of the Company to obtain
from any regulatory body having jurisdiction or authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Performance Units shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
settlement of the Performance Units, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

8.                                      Fractional Shares.  The Company shall
not be required to issue fractional shares upon the settlement of the
Performance Units.

 

9.                                      Termination of Employment.  The
Participant agrees that, except as set forth below, upon his or her termination
from the Company or a Related Company for any reason prior to the end of the
Performance Period, the Participant shall forfeit any rights he or she may have
under this Contract on the effective Date of Termination.  In the event that the
Participant’s employment by the Company or a Related Company is terminated prior
to the end of the Performance Period, but either on or after a Retirement Event
or by reason of death or Disability, and the Participant has not been terminated
for Cause, the number of Performance Units under this Contract eligible for
payout at the end of the Performance Period, to the extent the performance
parameters outlined in the attached memorandum are met, shall equal (i) the
number of Performance Units granted pursuant to this Contract, multiplied by
(ii) a fraction, the numerator of which is the number of days from January 1,
2013 through the Participant’s Date of Termination, and the denominator of which
is the number of days in the Performance Period.  In the event the immediately

 

--------------------------------------------------------------------------------


 

preceding sentence applies, effective as of the Date of Termination, all
Performance Units in excess of the amount that are eligible for vesting by
operation of the immediately preceding sentence shall be forfeited and cease to
be outstanding.  For purposes hereof, a “Retirement Event” means the date the
Participant reaches age 58 and has five years of continuous service with the
Company and/or one or more of the Related Companies immediately prior to the
Date of Termination.

 

10.                               Stockholder Rights.  The Participant shall
have no rights of a common stockholder of the Company, including the right to
vote such stock at any meeting of the common stockholders of the Company, as a
result of his or her ownership of the Performance Units.

 

11.                               Personnel & Compensation Committee Actions. 
The Personnel & Compensation Committee (the “Committee”) of the Company’s Board
of Directors may, in its discretion, remove, modify or accelerate the
performance criteria with respect to the Performance Units under such
circumstances as the Committee, in its discretion, shall determine, subject
however, to the terms of the Plan.

 

12.                               Effect of Award on Employment.  Nothing in
this Contract shall be construed to affect in any way the right of the Company
to terminate the employment of the Participant at any time for any reason, with
or without cause.

 

13.                               Further Assurances.  Each of the parties
hereto agrees to execute and deliver all consents and other instruments and take
all other actions deemed necessary or desirable by counsel for the Company to
carry out each provision of this Contract and the Plan.

 

14.                               Governing Law.  The validity, interpretation,
performance and enforcement of this Contract shall be governed by the laws of
the State of Delaware, determined without regard to its conflicts of law
provisions.

 

15.                               Plan Governs.  This Contract has been executed
pursuant to the Plan, and each and every provision of this Contract shall be
subject to the provisions of such Plan and, except as otherwise provided herein,
the terms therein shall govern this Contract.  In the event of any conflict
between the terms of this Contract and any other documents or materials provided
to the Participant, the terms of this Contract will control.

 

16.                               Deferral.  In the event that the Participant
is eligible to participate in one or more deferred compensation plans sponsored
by the Company, the payout of this Contract is permitted to be deferred under
such plan.  The terms, conditions and requirements for such deferral shall be
governed by the Company’s applicable deferred compensation plan.

 

--------------------------------------------------------------------------------